                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 04, 2021
                       UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

JANA REED, individually and as            §
Representative of the Estate of           §
Christopher Reed and on behalf of         §
A.R., ET AL.,                             §
                                          §
       Plaintiffs.                        §
                                          §
VS.                                       § CIVIL ACTION NO. 3:19-cv-00238
                                          §
MAERSK LINE, LIMITED, ET AL.,             §
                                          §
       Defendants.                        §

       ORDER ON PLAINTIFFS’ MOTION TO STRIKE THE LATE
                DESIGNATION OF DR. DICK YUE

      Before me is Plaintiffs’ motion to strike the designation of Dr. Dick Yue as

an expert witness. See Dkt. 92. Defendants have filed a lengthy opposition brief

(see Dkt. 97), and Plaintiffs have submitted a reply brief in support of their motion.

See Dkt. 99. For the reasons explained below, the motion is DENIED.

                                 BACKGROUND

      To set the stage, I provide a little background information. The initial docket

control order issued in this case called for Plaintiffs to submit expert designations

and reports by June 28, 2020, and for Defendants to provide their expert

designations and reports by August 2, 202o. See Dkt. 14. The parties agreed to

extend the date for Defendants to provide expert designations and reports to

August 17, 2020.
      A few weeks before Plaintiffs’ expert designation deadline, Plaintiffs asked

the Court to modify the Court’s deadline for filing one discrete expert report—a

naval architect expert. See Dkt. 40. Defendants did not oppose this request. Under

Plaintiffs’ proposal, they would timely designate the identity of their naval

architect expert, but not produce an expert report until a later date. To

accommodate the Defendants, Plaintiffs agreed that upon receipt of their expert

report, Defendants would have 30 days to name their own naval architect rebuttal

expert and to conduct discovery into the opinions set forth in Plaintiffs’ expert

report. See Dkt. 45 at 3.

      In accordance with the parties’ wishes, the Court issued an order on June

22, 2020, extending Plaintiffs’ deadline to file the expert report of their naval

architect, and setting a date for the Defendants to provide the identity and expert

report for their rebuttal naval architect. See Dkt. 52. The Court order provided, in

relevant part:




Id.

      On June 26, 2020, Plaintiffs designated their experts, including naval

architect expert Brant Savander. At the same time, Plaintiffs provided all their

expert reports to the other side, except for Savander’s report. See Dkt. 54. Per the



                                            2
Court’s June 22, 2020 order, Savander’s report was not due until the end of

October 2020.

      Fast forward to October 30, 2020. In a bit of a surprise, Plaintiffs did not

produce an expert report for Savander. Instead, Plaintiffs de-designated Savander

as a testifying expert that day. See Dkt. 76. When December 1, 2020, the date the

Court had previously stated Defendants could designate a “rebuttal naval expert”

and provide a “rebuttal expert report” rolled around, Defendants designated Dr.

Dick Yue as a testifying, rebuttal naval architect expert. See Dkt. 81 at 2.

                        THE PARTIES’ CONTENTIONS

      In their motion to strike, Plaintiffs argue that I should strike Dr. Yue as an

expert witness. Boiled down to its basics, Plaintiffs’ position is this:

      Maersk’s original testifying designations and expert reports were due
      in this case on August 17, 2020. Nevertheless, Maersk designated Dr.
      Yue, and have argued that it was relying on the Court’s June 22, 2020
      Order allowing it to designate a “naval architect expert on December
      1, 2020.” But the Order does not say Maersk can designate a testifying
      naval architect expert. It says that Maersk’s “rebuttal naval architect
      rebuttal expert report” is due on December 1, 2020. The Order does
      not mention when Maersk was supposed to designate its naval
      architect at all. See Dkt. No. 52 at pg. 1. Instead, Maersk took a
      calculated risk in waiting to designate its expert—whom was retained
      all the way back on June 9, 2020. This gamble, which Maersk has now
      averred was all caused by the Plaintiff, should not be rewarded.

Dkt. 92 at 4.

      Defendants vigorously oppose Plaintiffs’ effort to strike Dr. Yue. Defendants

argue that they timely designated Dr. Yue because the Court extended their

deadline to designate a rebuttal naval architect until December 1, 2020. In


                                              3
Defendants’ eyes, it is immaterial that Plaintiffs de-designated their naval architect

expert because the substance of Dr. Yue’s testimony rebuts the opinions of others

who will be called to provide expert testimony on behalf of the Plaintiffs. Stated

simply, Defendants maintain:

         Dr. Yue is indeed a rebuttal naval architect. His opinions contradict
         opinions of Plaintiffs’ various expert witnesses on the same subject
         matter, wake wave height and related wake characteristics discussed
         above, so he meets the definition of a rebuttal witness under Rule
         26(a)(2)(D). Accordingly, Maersk timely designated him and
         produced his rebuttal expert report in accordance with the Order
         Amending Scheduling Order, Dkt. 52.

Dkt. 97 at 16.

                                     ANALYSIS

         The Court previously extended Defendants’ deadline to designate a rebuttal

naval architect expert and provide that expert’s report to December 1, 2020; so the

ultimate question I must answer here is whether Dr. Yue has been properly

designated as a rebuttal naval architect expert. If the answer is yes, he can testify

at trial. If the answer is no, he should not be permitted to offer expert opinions at

trial.

         Federal Rule of Civil Procedure 26(a)(2)(D)(ii) allows for the designation of

a rebuttal expert witness “solely to contradict or rebut evidence on the same subject

matter identified by another party under Rule 26(a)(2)(B) or (C).” Earlier this year,

United States District Judge Amos L. Mazzant summarized the legal landscape

concerning when rebuttal expert testimony is permitted.



                                              4
      The scope of rebuttal testimony is ordinarily a matter to be left to the
      sound discretion of the trial judge. A ‘rebuttal’ report explains, repels,
      counteracts, or disproves evidence of the adverse party’s initial report.
      Rebuttal is a term of art, denoting evidence introduced by a plaintiff
      to meet new facts brought out in his opponent’s case in chief. When
      addressing whether an expert witness is a rebuttal witness, district
      courts often ask three questions:

             First, what evidence does the rebuttal expert purport to
             contradict or rebut? Second, is the evidence disclosed as
             rebuttal evidence on the same subject matter as that
             identified by another party in its Rule 26(a)(2)(B)
             disclosure? Third, is the evidence disclosed as rebuttal
             evidence intended solely to contradict or rebut that
             evidence?

      Impermissible rebuttal testimony should be excluded.

Gibson Brands, Inc. v. Armadillio Distrib. Enters., Inc., 4:19-CV-00358, 2021 WL

231764, at *1 (E.D. Tex. Jan. 22, 2021) (cleaned up).

      With this legal backdrop clearly defined, I now turn to the particular facts of

this case. To determine whether Dr. Yue is, in fact, a proper rebuttal expert, I must

identify what evidence he purports to rebut, and assess whether his opinions

“contradict or rebut evidence on the same subject matter” as offered by Plaintiffs’

testifying experts. FED. R. CIV. P. 26(a)(2)(D)(ii). Through timely submitted expert

reports, Plaintiffs’ experts opine on a plethora of issues. These include:

      x The size of the wake generated by the M/V Maersk Idaho in the
        spoils where Christopher Reed fell overboard. Plaintiffs’ experts
        Captain Jay Rivera and Captain Steven J. Cunningham contend
        that the wake was between six to 13 feet. See Dkt. 97-5 at 19
        (Captain Rivera concluding that it is “extremely likely the M/V
        Maersk Idaho produced the wave heights in the range of 6 to 8
        feet”); Dkt. 97-6 at 9 (Captain Cunningham concluding that the
        “elevation changes recorded aboard the Reed boat were in the
        range of 1 to 3 meters (3.3 to 9.8 feet) to a maximum of 2 to 4

                                             5
         meters (6.5 to 13 feet) after encountering MAERSK IDAHO’s
         wake”).

      x That the spoils area would increase the size of a wake. Plaintiffs’
        expert Dr. Wendy Sanders asserts that “[t]he wake of the Maersk
        Idaho, while of smaller amplitude in the deeper waters of the
        Houston Shipping channel, would become substantially larger in a
        short period of time as a result of the shallow waters in the spoil
        area near the channel.” Dkt. 97-4 at 17.

      x How the size of the wake is affected by the speed of a ship. For the
        Plaintiffs, Captain Rivera came to the conclusion that “[t]he high
        speed at which the Maersk Idaho was transiting in a narrow
        channel with spoil banks at its edges, created a significant wake.”
        Dkt. 97-5 at 19.

      Turning to Dr. Yue’s expert report, I have reviewed and digested his opinions

to the best of my ability. As an overview, Dr. Yue begins his report by noting:

“Based on the existing theories of ship-wave generation and wave propagation in

finite water depth, we analyzed the wake properties of the Maersk Idaho advancing

on the Houston Ship Channel.” Dkt. 97-7 at 1. He then proceeds to offer testimony

and mathematical formulas contradicting or rebutting the opinions offered by

Plaintiffs’ experts, as described above. For example, while Plaintiffs’ experts claim

the wake was between six to 13 feet, Dr. Yue “found that the maximum possible

height of Idaho-generated-waves in the water” within .5 nautical miles “could not

be more than 0.67 m (i.e. 2.2 ft.).” Id. Although Dr. Sanders maintains that the

wake of the M/V Maersk Idaho would have been smaller in the “deeper waters of

the Houston Shipping channel,” Dkt. 97-4 at 17, Dr. Yue reaches the exact opposite

conclusion: the largest waves would be in the Houston Ship Channel. Finally, Dr.

Yue challenges Captain Rivera’s opinion that the vessel’s high speed created a

                                             6
significant wake. Taken together, it is clear to me that Dr. Yue’s opinions directly

rebut the opinions of Dr. Sanders, Captain Rivera, and Captain Cunningham, all

testifying experts offered by Plaintiffs. Additionally, in my view, there is no doubt

that Dr. Yue’s testimony is intended solely to rebut the testimony offered by

Plaintiffs’ experts.

      Plaintiffs argue that Dr. Yue is not a proper rebuttal witness because “he does

not refer or even consider any other expert in his entire file.” Dkt. 99 at 1. But this

argument completely misses the point. Dr. Yue does not have to refer to Plaintiffs’

experts by name for his testimony to qualify as rebuttal testimony. The

fundamental question is whether Dr. Yue’s report “explains, repels, counteracts, or

disproves evidence” contained in Plaintiffs’ expert reports. CEATS, Inc. v.

TicketNetwork, Inc., No. 2:15-CV-01470, 2018 WL 453732, at *3 (E.D. Tex. Jan.

17, 2018). To this extent, the answer is clear. Dr. Yue’s opinions relate to the same

subject matter as those in Plaintiffs’ expert reports.

      Plaintiffs also take the position that the Court’s June 22, 2020 order “only

allowed Defendant[s] to designate a ‘rebuttal naval architect’ and produce a

‘rebuttal expert report’ in response to any opinions that may be offered by

Plaintiffs’ naval architect.” Dkt. 92 at 2. Because Plaintiffs eventually de-

designated their naval architect expert, they contend that Defendants did not have

the right to present a rebuttal naval architect. I disagree with Plaintiffs. Nothing in

the Court’s June 22, 2020 order limits the ability of Defendants to offer rebuttal

testimony to a naval architect designated by Plaintiffs. The June 22, 2020 order

                                              7
simply says that Defendants may designate a rebuttal naval architect and provide

a corresponding expert report by December 1, 2020. That is exactly what

Defendants did here.

      All told, I find that Dr. Yue was timely designated as a rebuttal naval

architect expert witness. Dr. Yue should be permitted to testify at trial.

Accordingly, Plaintiffs’ motion to strike (Dkt. 92) is DENIED. In the event Dr. Yue

has yet to sit for a deposition, Defendants should make Dr. Yue available for a video

deposition by Thursday, May 13, 2020.

      SIGNED on this 4th day of May 2021.




                                       ______________________________
                                               ANDREW M. EDISON
                                        UNITED STATES MAGISTRATE JUDGE




                                             8
